Case 2:17-cr-00331-JS-AYS Document 76 Filed 12/17/20 Page 1 of 3 PageID #: 301



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

                                               ORDER
            -against-                          17-CR-0331(1)(JS)(AYS)

TYQUAN DUDLEY,
                    Defendant.
----------------------------------X
APPEARANCES
For United States: Matthew Haggans, Esq.
                    Madeline M. O’Connor, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    271 Cadman Plaza East
                    Brooklyn, New York 11201

For Defendant:          Tyquan Dudley, pro se
                        #90080053
                        Allenwood Medium
                        Federal Correctional Institution
                        P.O. Box 2000
                        White Deer, Pennsylvania 17887


SEYBERT, District Judge:

            On December 10, 2020, the Court received an undated,
one-page    letter   from   Defendant     Tyquan   Dudley    (“Defendant”),
proceeding pro se, requesting compassionate release.            (See Letter
Motion, ECF No. 75.)        For the reasons that follow, the Letter
Motion is denied without prejudice to renew.
            Defendant states 1 that he is “currently in the s.h.u on
quarantine because ive tested Postive for the covid-19 virus and
been here for the past few days . . . .”             (Letter Motion.)      He
also asserts that “things don’t seem to be getting any better” and


1.Excerpts from the Letter Motion are reproduced here exactly as
they appear in the original. Errors in spelling, punctuation,
and grammar have not been corrected or noted.
                                      1
Case 2:17-cr-00331-JS-AYS Document 76 Filed 12/17/20 Page 2 of 3 PageID #: 302



that he has “astema which is very bad around this time of year.”
(Id.)       Defendant         requests    that      the   Court    “look      into   [his]
situation.”        (Id.)      He does not state whether he first sought any
relief from the Bureau of Prisons (“BOP”).                      (See id.)
              The Court construes the Letter Motion as one seeking
relief      pursuant       to    the   First     Step     Act,     see   18    U.S.C.    §
3582(c)(1)(A).           The First Step Act allows a court to modify a
defendant’s sentence upon a motion of either (1) the Director of
the   BOP    or    (2) the      defendant   “after        the    defendant     has   fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the
warden      of    the    defendant’s      facility,       whichever      is    earlier.”
18 U.S.C. § 3582(c)(1)(A).               Thus, where a defendant seeks relief
under the First Step Act, the defendant must first make his request
to the BOP, which is provided a 30-day window within which to act;
only if the defendant’s request is denied or the 30-day period has
expired without the BOP acting may a defendant then seek relief
from the Court.          See United States v. Woodson, 452 F. Supp. 3d 31,
34    (S.D.N.Y.         2020)(declining        to    waive      statutorily     mandated
exhaustion requirement of the First Step Act in denying, without
prejudice, request for compassionate release based upon concerns
regarding COVID-19); see also id. at 36 (collecting cases where
courts denied compassionate release requests because prisoners had
not first sought relief from the BOP).
              Here, there is no evidence that Defendant first made his
compassionate release request to the warden, or otherwise began
the process of seeking administrative relief, as is statutorily
required.        In the absence of such evidence showing compliance with
the First Step Act, Defendant’s Letter Motion for compassionate
release is DENIED without prejudice.                       If Defendant (1) fully
exhausts         his    BOP     administrative       remedies      and     receives     an

                                            2
Case 2:17-cr-00331-JS-AYS Document 76 Filed 12/17/20 Page 3 of 3 PageID #: 303



unfavorable disposition, or (2) submits a request to the prison
warden, but does not receive a decision within the 30-day time-
period the BOP has to act, Defendant may then properly seek
judicial relief, which should include evidence of complying with
the   First    Step    Act’s     mandatory      administrative   exhaustion
requirement.
            Accordingly,    IT   IS   ORDERED    that   Defendant’s   Letter
Motion is DENIED without prejudice to renew if he can provide proof
of exhausting his administrative remedy with the BOP.
            The Clerk of Court is directed to mail a copy of this
Order to the pro se Defendant, noting on the mailing envelope that
it is “LEGAL MAIL”.
                                          SO ORDERED.

                                           /s/ Joanna Seybert
                                          JOANNA SEYBERT, U.S.D.J.

Dated:      December 17, 2020
            Central Islip, New York




                                      3
